DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 08/10/2021 with traverse of Group II, claims 13-21 for further examination. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/22/2020 is being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 13-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 13, lines 1-8 recite “system for electrode processing, the system comprising: an oven... and controller… wherein: the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or both of: pressure of the oven atmosphere, and composition of the oven atmosphere” which are method steps following the apparatus structure and thus unclear how the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or both of: pressure of the oven atmosphere, and composition of the oven atmosphere provides any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 19, lines 1-2 recite “wherein the controller is configured for, when controlling the atmosphere in the oven”, which renders the claim indefinite because it was unclear when and/or under what conditions/circumstances the controller is controlling the atmosphere and when and/or under what conditions/circumstances the controller is not controlling the atmosphere. For examination purposes, examiner is interpreting “wherein the controller is configured for, when controlling the atmosphere in 
As regards to claim 20, lines 1-2 recite “wherein the controller is configured for, when controlling the atmosphere in the oven”, which renders the claim indefinite because it was unclear when and/or under what conditions/circumstances the controller is controlling the atmosphere and when and/or under what conditions/circumstances the controller is not controlling the atmosphere. For examination purposes, examiner is interpreting “wherein the controller is configured for, when controlling the atmosphere in the oven” as may be but not required. To correct this problem, amend claim 20 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 21, lines 1-2 recite “wherein the controller is configured for, when controlling the atmosphere in the oven”, which renders the claim indefinite because it was unclear when and/or under what conditions/circumstances the controller is controlling the atmosphere and when and/or under what conditions/circumstances the controller is not controlling the atmosphere. For examination purposes, examiner is interpreting “wherein the controller is configured for, when controlling the atmosphere in the oven” as may be but not required. To correct this problem, amend claim 21 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 14-21 are rejected at least based on their dependency from claim 13.
Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 13-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0295290 A1) hereinafter Park.
Regarding claim 13, the recitation “for processing silicon-dominated electrodes;… for controlling atmosphere in the oven during processing of a silicon-dominated electrode, wherein: the processing comprises pyrolysis of the silicon-dominated electrode; and the controlling comprises setting or adjusting one or both of: pressure of the oven atmosphere, and composition of the oven atmosphere”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of processing silicon-In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

an oven (heating done in a chamber) capable of processing silicon-dominated electrodes ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]); and 
controller configured for controlling atmosphere in the oven during processing of a silicon-dominated electrode ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]), wherein: 
the processing capable of comprising pyrolysis of the silicon-dominated electrode ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]); and 
the controlling capable of comprising setting or adjusting one or both of: pressure (vacuum) of the oven atmosphere, and composition (vacuum to air) of the oven atmosphere ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 14, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein setting or adjusting the pressure of the atmosphere in the oven comprises reducing the pressure (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 15, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein setting or adjusting the pressure of the atmosphere in the oven comprises creating positive pressure (vacuum to atmospheric) in the oven (vacuum) ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 

As regards to claim 17, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the at least one environment condition comprises an oxygen-free environment, and wherein the controller is configured for controlling the atmosphere in the oven by removing and/or scavenging of oxygen in the oven before the pyrolysis of the silicon-dominated electrode ([0020]; [0030]; [0056]-[0062]; [0121]-[0122]; [0127]; [0137]). 
As regards to claim 18, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for setting or adjusting the composition of the atmosphere in the oven such that it comprises an inert gas e.g. argon, nitrogen, or helium, and at least one additional precursor gas ([0060]-[0062]). 
Regarding claim 19, the recitation “for, when controlling the atmosphere in the oven, creating inert atmosphere in the oven during the processing of the silicon-dominated electrode”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of  optionally controlling the atmosphere in the oven, creating inert atmosphere in the oven during the processing of the silicon-dominated electrode, if so desired, and does not In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 19, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, creating inert 
Regarding claim 20, the recitation “for, when controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of  optionally controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, flowing a particular gas during the processing of the silicon-dominated electrode, the particular gas comprising argon, nitrogen, or helium ([0060]-[0062]). 
Regarding claim 21, the recitation “for, when controlling the atmosphere in the oven, controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Park since Park meets all the structural elements of the claim and is capable of  optionally controlling the atmosphere in the oven, controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 21, Park discloses system ([0061]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0127]; [0136]; [0137]; [0147]-[0148]), wherein the controller is configured for, when controlling the atmosphere in the oven, controlling heating and cooling during the processing, the controlling comprising heating and/or cooling at a preset rate ([0056]-[0062]; [0074]; [0076]; [0078]; [0080]; [0082]; [0084]; [0086]; [0106]; [0127]; [0136]; [0137]; [0147]-[0148]; [0154]). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717